Appeal Dismissed and Memorandum Opinion filed April 9, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00970-CV

IN THE MATTER OF THE MARRIAGE OF JOSE N. MARADIAGA AND
                   MARIA MARTINEZ


                   On Appeal from the 505th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-234636

                         MEMORANDUM OPINION

      This is an attempted appeal from a letter ruling dated November 8, 2019.
There is no finality language in the purported decree. See In re R.R.K., 590 S.W.3d
535, 543 (Tex. 2019) (discussing Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001) (“This judgment finally disposes of all parties and all claims and is
appealable.”). Moreover, the ruling expressly anticipates the preparation of a
“Final Decree of Divorce and all necessary documents to effectuate the division of
property and obligations — either counsel may set for entry as necessary.” The
underlying proceeding includes a suit affecting the parent-child relationship and
the record contains agreed temporary orders signed March 18, 2018. The
November 8, 2019, ruling addresses only the division of property, debt, and
attorney’s fees.

      Generally, an appeal may be taken only from a final judgment. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until a final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On January 14, 2020, this court notified the parties of our intention to
dismiss the appeal for want of jurisdiction unless on or before January 24, 2020,
appellant filed a response demonstrating grounds for continuing the appeal. See
Tex. R. App. P. 42.3(a). Appellant filed a response.

      Citing In re B.D., appellant contended the ruling substantially complied with
the requisites of a final judgment. No. 05–17–00674–CV, 2017 WL 3765848 (Tex.
App.—Dallas Aug. 31, 2017, no pet.) (mem. op.), abrogated by In re R.R.K, 590
S.W.3d 535 (Tex. 2019). In re B.D. is distinguishable because the ruling in this
case requires further action to memorialize it. 2017 WL 3765848, *1. In the
response appellant failed to demonstrate that this court has jurisdiction over the
appeal.

      On February 25, 2020, we abated the appeal to permit clarification by the
trial court. See Lehmann, 39 S.W.3d at 206. The time to file a supplemental clerk’s
record demonstrating that this court has jurisdiction over this appeal expired. In
accordance with our order, we reinstate the appeal and dismiss it for want of
jurisdiction. See Tex. R. App. P. 42.3(a).


                                             2
                                       PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         3